—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about January 26, 1993, which in a civil forfeiture proceeding pursuant to Administrative Code of the City of New York § 14-140, denied the application and directed petitioner to return the subject automobile to respondent, unanimously affirmed, without costs.
The court’s finding that respondent did not use or suffer the use of her car to further the crime of drug possession was not against the weight of the evidence. The placement of the drugs on the tailpipe of the car was without respondent’s knowledge as corroborated by the other occupant of the car, who pleaded guilty to possession of the drugs (see, People v Anonymous, 65 Misc 2d 288), resulting in the dismissal of criminal charges against respondent. Nor is there merit to petitioner’s alternative argument that it was denied a full and fair opportunity to present its case, the record showing that counsel fully questioned the witnesses after the court had concluded its own questioning (compare, Carson v New York City Health & Hosps. Corp., 178 AD2d 265, with Habenicht v R. K. O. Theatres, 23 AD2d 378).
We have considered petitioner’s remaining contentions and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Rubin, Nardelli and Williams, JJ.